DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 6/28/2022, claims 1 and 18 have been amended. Claim 9 has been cancelled. Claim 21 has been added. The currently pending claims considered below are claims 1-8 and 10-21.


Information Disclosure Statement
Initialed and dated copy of IDS form 1449, filed 6/28/2022, are attached to the instant Office Action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Yu et al. (US Publication 2021/0149896 A1) and Griffith (US Publication 2019/0347268 A1) teach analogous art to the instant application, that of searching for tabular data. Yu more specifically teaches identifying relevant subsets of data record from data tables based on feature vectors. Griffith more specifically teaches providing representation of a corpus of reference datasets for comparison with tabular data. However, after careful consideration of the claim amendments and response (pages 2-12) filed 6/28/2022 and the IDS form filed 6/28/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Yu in view of Griffith teaching matching subsets of data from tabular data with reference data representations based on similarity scores of feature vectors, but does not explicitly indicate sending a subset of descriptors of a second synopses of a second column of second tabular data that is a numeric representation of cell contents for comparison with descriptors of a first synopses to identify matches between first and second tabular data, as disclosed in independent claim 1 and similarly in independent claims 18 and 21.
The feature of sending descriptors for comparison is disclosed in claim 1, that recites “sending, via a stream-processing distributed messaging system, at least a subset of the descriptors of the second synopses to a remote system; and comparing two sets of one or more descriptors, whereby at least a subset of the descriptors of the second synopses are compared with corresponding descriptors of the first synopses, to identify matches between the second tabular data and the corpus of first tabular data.”, and similarly in claims 18 and 21. Consequently, independent claims 1, 18, and 21 and dependent claims 2-8, 10-17, and 19-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tatti (US Publication 2020/0380379 A1)
Tauheed (US Publication 2021/0406717 A1)
Chakkappen (US Publication 2019/0102427 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168